Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner appeals from a determination of respondent City Manager of the City of Watertown (City Manager) denying his application for General Municipal Law § 207-a (1) benefits. Entitlement to benefits pursuant to that section is dependent upon two factors: “(1) a firefighter must have either been injured in, or taken sick as a result of, the performance of his or her duties, and (2) by reason thereof the firefighter must have been disabled from performing his or her regular duties” (Matter of Collins v City of Yonkers, 207 AD2d 830, 831, citing King v City of Newburgh, 84 AD2d 388). Here, the City Manager determined that the disability, nerve damage in petitioner’s leg, was not causally related to the performance of petitioner’s duties as a firefighter. The testimony of petitioner’s medical experts with respect to the cause of petitioner’s disability was equivocal, and it was within the authority of the City Manager to evaluate that testimony (see, Matter of Flynn v Zaleski, 212 AD2d 706, 708, lv denied 87 NY2d 802). The City Manager rejected the Hearing Officer’s findings and made new findings, which are supported by the record (cf., Matter of Stevens v Axelrod, 162 AD2d 1025, 1026). We conclude that the determination is supported by substantial evidence (see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179; CPLR 7803 [4]). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present—Denman, P. J., Green, Hayes, Balio and Fallon, JJ.